Fourth Court of Appeals
                                San Antonio, Texas
                                     February 4, 2019

                                   No. 04-17-00310-CV

  YATES ENERGY CORPORATION, EOG Resources, Inc., Jalapeno Corporation, ACG3
     Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                         Appellants

                                             v.

        BROADWAY NATIONAL BANK, Trustee of the Mary Frances Evers Trust,
                             Appellees

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2015PC2618
                         Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
       Appellees’ motion for rehearing and/or en banc reconsideration was due February 1,
2019. On January 30, 2019, appellees filed a motion, requesting a seven (7) day extension of
time to file their motion. After consideration, we GRANT appellees’ motion and ORDER
appellees’ motion for rehearing and/or en banc reconsideration due on or before February 8,
2019.


       It is so ORDERED on this 4th day of February, 2019.

                                                                        PER CURIAM



       ATTESTED TO: ___________________________________
                    KEITH E. HOTTLE,
                    Clerk of Court